DETAILED ACTION
Information Disclosure Statement
NPL citations numbers 1, 2, 3, 5 and 9 in the IDS filed on 11/19/2020 are not in conformance since the citations lack at least publication month and year for the NPL documents.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPN 9,160,503).
Regarding claim 1, Kim teaches a method comprising: selecting, by a wireless device, a selected rate bucket of a plurality of different rate buckets, a rate bucket of the plurality of different rate buckets comprising a plurality of coding rates [Col. 4, line 65 – Col. 5, line 15, a rate bucket is selected from the different rate buckets which has multiple coding rates]; sending, by a higher-level layer in the wireless device to a lower-level layer in the wireless device, an indication of the selected rate bucket [Col. 5, lines 57-67, the selected rate bucket is communicated based on PPDU being communicated and the lower layer uses appropriate rate bucket to send 
Regarding claim 2, Kim teaches the selecting of the selected rate bucket is performed by the higher-level layer [Col. 5, lines 32-67].
Regarding claim 8, Kim teaches using at least one encoding capability of the selected rate bucket, the at least one encoding capability selected from among a combination of at least two of modulation, coding rate, or coding scheme [Col. 5, Table 2].
Regarding claim 9, Kim teaches the indication is in a list of parameters useable by a PHY entity of the wireless device, the PHY entity being part of the lower-level layer [Fig. 6B].
Regarding claim 10, Kim teaches sending, by the wireless device to another wireless device, a further indication of at least one supported data rate and/or at least one supported encoding capability [Col. 6, line 63 – Col. 7, line 8].
Regarding claim 12, Kim teaches a wireless device comprising: a communication interface comprising a lower-level layer to communicate over a wireless network [Fig. 17]; at least one processor [Fig. 17]; and a non-transitory storage medium storing instructions of a higher-level layer, the instructions of the higher-level layer executable on the at least one 
Regarding claim 18, Kim teaches a non-transitory machine-readable storage medium storing instructions that upon execution cause a wireless device to: select a selected rate bucket of a plurality of different rate buckets, wherein a rate bucket of the plurality of different rate buckets comprising a plurality of coding rates [Col. 4, line 65 – Col. 5, line 15, a rate bucket is selected from the different rate buckets which has multiple coding rates]; send, by a higher-level layer to the lower-level layer in the wireless device, an indication of the selected rate bucket [Col. 5, lines 57-67, the selected rate bucket is communicated based on PPDU being communicated and the lower layer uses appropriate rate bucket to send based on type of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPN 9,160,503) in view of Juan et al. (USPN 8,942,253).
Regarding claim 11, Kim teaches a method as discussed in rejection of claim 10.
However, Kim does not teach the further indication is included in a Wireless Access in Vehicular Environments (WAVE) Service Advertisement.
Juan teaches the further indication is included in a Wireless Access in Vehicular Environments (WAVE) Service Advertisement [Col. 4, line 56 – Col. 5, line 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use WAVE advertisement so that type of service being used can be determined.
Allowable Subject Matter
Claims 3-7, 13-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (USPN 6,327,246) teaches bit rate connection at buffering point in ATM network switch.  This avoids congestion due to explicit rate being calculated as less than minimum cell rate, without using iterative methods.
Germar et al. (USPN 6,262,989) teaches a traffic manager is coupled to an ATM system, and has a schedule table including multiple slots each having at least one tunnel entry.  A global priority queue has a tunnel level associated with the tunnel entry, wherein the tunnel level defines at least one connection from one of the service classes.
Parruck et al. (USPN 6,198,723) teaches several queues including cells associated with communication device is sorted and an aggregate output of cells is regulated from each sorted queue of queues.  The regulated output of cells aggregate output is scheduled based on weights of each sorted queue.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464